Kupferman, J. P.
(dissenting). We are all agreed that discrimination of any sort in either a place of public or private accommodation, is anathema.
The City of New York, in a narrow area, going beyond Civil Rights Act of 1964 title II (42 USC § 2000a et seq.) and the Human Rights Law (Executive Law § 290 et seq.), has added Local Laws, 1984, No. 63 to Administrative Code of the City of New York, chapter 1, title B (§ Bl-1.0 et seq.) to provide that any private exclusion will not apply for private clubs, which otherwise might be excluded from coverage, if they have more than 400 members and provide for regular meal service and "regularly receive * * * payment * * * on behalf of [a] nonmember * * * for the furtherance of trade or business.” (Administrative Code § Bl-2.0 [9].)
Obviously, the exception factors are designed to encompass organizations whose size or usage indicates activity which is really more public than private. (See in general, Roberts v United States Jaycees, 468 US 609; Matter of United States Power Squadrons v State Human Rights Appeal Bd., 59 NY2d 401.)
Unfortunately, in the effort to limit discrimination, the very Local Law No. 63 is, in itself, discriminatory in that it denies equal protection to similarly situated persons. (See, Rostker v Goldberg, 453 US 57, 79.)
Local Law No. 63 provides: "For the purposes of this section a corporation incorporated under the benevolent orders law or described in the benevolent orders law but formed under any other law of this state, or a religious corporation incorporated under the education law or the religious corporations law shall be deemed to be in its nature distinctly private.”
The Benevolent Orders Law lists a large number of organizations with substantial membership and eating facilities, which would, accordingly, be exempt, even though they would otherwise be in the category that should be subjected to a *397nondiscrimination clause. (See, Roberts v United States Jaycees, supra.)
The due process and equal protection clauses of the NY Constitution, article I, § 11 and US Constitution 14th Amendment, being violated by the lack of equal treatment, Local Law No. 63 must be found unconstitutional.
Sullivan and Ross, JJ., concur with Fein, J.; Kupferman, J. P., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on November 22, 1985, affirmed, without costs and without disbursements.